DETAILED ACTION
This is the second Office action of Application No. 17/279,189 in response to the amendment filed on August 12, 2022. Claims 1-10 are pending. By the amendment, claims 1-2, 7, and 9 have been amended.
	
	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 11/8/2018. It is noted, however, that applicant has not filed a certified copy of the FR1871408 application as required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noto (US Patent Publication 20160053885).
Regarding claim 7, Noto ‘885 discloses a control device for checking engagement and disengagement of a parking brake finger of a transmission (Figs. 1-2), the device comprising: a rotary plate (Fig. 2, detent lever 5a) actuated by a drive motor (Fig. 1, motor(actuator) 2) and mechanically connected to the parking brake finger (Fig. 2, pawl 10a) so as to move the parking brake finger between an engagement position between two teeth of a wheel of a parking brake (Fig. 1, parking gear 11 with concave portion 11a between the two teeth), and a disengagement position at a distance therefrom, mechanical means (This element is interpreted under 35 U.S.C. 112(f) as detent mechanism and equivalents (described in paragraph [0030] of the applicant’s published specification). Noto, Fig. 2, detent mechanism 5) for holding the rotary plate in first (Fig. 4, P) and second (Fig. 4, notP) functional positions corresponding to the engagement and disengagement positions of the parking brake, and a computer (Fig. 1, e.g. A/T C/U 24) configured to identify the first and second functional positions of the rotary plate and increment angular movements of the rotary plate (Fig. 3, example identification in S15 and example increment in S16. Paragraph [0032], potentiometer 21)
Regarding claim 8, Noto ‘885  discloses the control device as claimed in claim 7, wherein the plate comprises a functional zone comprising two recesses separated by a boss (Fig. 4, two recesses shown and shows a boss in the middle), corresponding to the engagement and disengagement positions (Fig. 4, P range and NotP range) of the parking brake.  
Regarding claim 10, Noto ‘885 discloses the control device as claimed in claim 7, wherein the mechanical means for holding the rotary plate in the first and second functional positions is a detent system (paragraphs [0023], detent mechanism 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Noto (US Patent Publication 20160053885) in view of Azumai (Japanese documents JP2009162346).
Regarding claim 1, Noto ‘885 discloses a method for checking the engagement and disengagement of a parking brake finger (Fig. 2, pawl 10a)  which is configured to selectively block and unblock movement a shaft of a transmission of a vehicle (Figs. 1-2), the method comprising: controlling a motorized rotary selection plate (Fig. 2, detent lever 5a) which selectively abuts against at both ends (Fig. 2, stoppers 51A and 51B) of travel and which selectively stops in-between the ends of the travel in a first functional engagement position that corresponds to a Park position (Fig. 4, P) of the parking brake finger and in a second functional disengagement position that corresponds to a non-Park position (Fig. 4, notP) of the parking brake finger when a drive motor (Fig. 1, motor(actuator) 2) of the motorized rotary selection plate ceases to exert torque thereon; and incrementing and measuring angular movements (Fig. 1, potentiometer 21 and paragraph [0028]) of the motorized rotary selection plate between abutment positions (Fig. 2, stoppers 51A and 51B and Fig. 3) of the motorized rotary selection plate against the transmission casing using a transmission computer (Fig. 2, stoppers 51A and 51B) determine whether the first functional engagement position and the second functional position of the motorized rotary selection plate, which is reached after each stoppage of the drive motor, corresponds to a control instruction given to the drive motor by the computer (Fig. 3 and e.g. paragraphs [0033-0047], [0078]).  
	While Noto does not explicitly state that abutment stops (51A and 51B) are part of the transmission casing, the stops are mostly likely attached to or part of the transmission casing as 51A and 51B need to be integral with the fixed frame in order for the parking brake mechanism to function.
	Azumai teaches a transmission case (22) having stoppers (22a and 25a) to restrict the movement of the detent plate (14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noto to incorporate the abutments as part of the transmission casing of Azumai in order for the parking brake mechanism to function and the detent plate motion to be restricted. Also, it has been held that making a one piece construction would be merely a matter of obvious engineering choice (MPEP 2144.04(V)(B) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). 
Regrading claim 2, Noto ‘885, as modified by Azumai, discloses the method as claimed in claim 1, further comprising performing a learning phase on a first use of the vehicle (Noto, paragraph [0033], e.g. “Learning may be performed before the product is shipped from a factory (which is included as the learning conditions)”), the learning phase comprising: actuating the drive motor in a first direction until the motorized rotary selection plate comes to rest against the transmission casing (Noto, e.g. Fig. 3 step 12), in order to identify an initial position of a parking brake (Noto, e.g. Fig. 4B-C) from an amplitude of movement performed between the initial position and the abutment position (Noto, e.g. Fig. 4A) of the motorized rotary selection plate against the transmission casing (Noto, e.g. paragraph [0078]), then: actuating the drive motor in a reverse direction in order to return the motorized rotary selection plate to the initial position (Noto, Fig. 4D), and memorizing the initial position in the computer (Noto, Fig. 3, e.g. S15, S18, S19).
Regarding claim 3, Noto ‘885, as modified by Azumai, discloses the method as claimed in claim 2, further comprising incrementing subsequent movements of the motorized rotary selection plate to identify the first functional engagement position and the second functional position on each subsequent stoppage of the drive motor (Noto, paragraph [0033], “ The learning conditions preferably include a condition that a parking brake is in operation in addition to a vehicle stop condition”).
Regarding claim 9, Noto ‘885 discloses the control device as claimed in claim 8, wherein the rotary plate has two end stops (Fig. 2, stoppers 51A and 51B and Fig. 3) which abut against at an end of travel.  
	While Noto does not explicitly state that abutment stops (51A and 51B) are part of the transmission casing, the stops are mostly likely attached to or part of the transmission casing as 51A and 51B need to be integral with the fixed frame in order for the parking brake mechanism to function.
	Azumai teaches an example a transmission case (22) having stoppers (22a and 25a) to restrict the movement of the detent plate (14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noto to incorporate the abutments as part of the transmission casing of Azumai in order for the parking brake mechanism to function and the detent plate motion to be restricted. Also, it has been held that making a one piece construction would be merely a matter of obvious engineering choice (MPEP 2144.04(V)(B) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Noto (US Patent Publication 20160053885) and Azumai (Japanese documents JP2009162346) in view of Weslati (US Patent Publication 20150025750).
Regarding claim 4, Noto ‘885, as modified by Azumai, discloses the method as claimed in claim 2 further comprising storing a last position of the motorized rotary selection plate (Noto, e.g. Fig. 3, S19).
Noto, as modified by Azumai, does not disclose storing the position based on a loss of power.
Weslati discloses storing a last position of the motorized rotary selection plate upon loss of power to the computer so that the last position is available for a next usage of the parking brake (Weslati, paragraphs [0013] and [0030]).  Weslati teaches storing the last position can “decrease detected errors and thereby further increase the robustness of the park lock system” (paragraph [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noto, as modified by Azumai, to incorporate storing the position based on a loss of power of Weslati to decrease detected errors.
Regarding claim 5, Noto ‘885, as modified by Azumai, discloses the method as claimed in claim 2, further comprising performing a new learning phase (Noto, paragraph [0033]).
Noto, as modified by Azumai, does not disclose a new learning phase upon sudden loss of power to the computer.
Weslati discloses a new learning phase upon sudden loss of power to the computer (Weslati, paragraph [0030], e.g. “abnormal shutdown of the controller”).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noto, as modified by Azumai, to incorporate a new learning phase upon sudden loss of power of Weslati to recalibrate for accuracy of operation.
Regarding claim 6, Noto ‘885, as modified by Azumai, discloses the method as claimed in claim 1, further comprising detecting the abutment positions of the motorized rotary selection plate against the transmission casing (Noto, Figs. 2-3). Noto also discloses that during normal shifts from P to notP have voltage increases when the detent is transitioning/working (Fig. 6 and paragraph [0057])
Noto does not disclose detecting the abutment positions of the motorized rotary selection plate against the transmission casing based on surge voltages in the drive motor.
	Weslati discloses detecting the abutment positions of the motorized rotary selection plate against the transmission casing based on surge voltages in the drive motor (paragraph [0034], e.g. “When the current exceeds a predetermined current, the processor 300 can determine that the second actuator 344 has reached the maximum engagement position 408”). Weslati teaches that in addition to using this to detect the position, but also notes that the motor is running too hard (paragraph [0034]) thus using current/voltage helps protect the motor.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noto, as modified by Azumai, to incorporate detecting based on surge voltages in the drive motor of Weslati to detect the position and monitor when the motor is running too hard.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 8/12/2022, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments overcome the objections. The objections to the claims have been withdrawn. 
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Noting, while Weslati (US Patent Publication 20150025750) was referenced on pages 9-11, the relevant limitations noted by the applicant (e.g. ‘identifies the functional positions’ in the independent claims) were not relied upon in Weslati in the previous or current rejections. Also to highlight, Noto (US Patent Publication 20160053885) used in this action is different than Noto (US Patent Publication 20160298761) used in the previous action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659